NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 4 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-35036

                Plaintiff-Appellee,             D.C. Nos.    3:20-cv-01951-JO
                                                             3:16-cr-00436-JO-1
 v.

JOHNNY ELLERY SMITH,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                      Argued and Submitted February 7, 2022
                                Portland, Oregon

Before: PAEZ and NGUYEN, Circuit Judges, and TUNHEIM,** District Judge.

      Defendant Johnny Ellery Smith, an enrolled member of the Confederated

Tribes of Warm Springs, appeals the district court’s denial of his 28 U.S.C. § 2255

motion. We previously affirmed Smith’s convictions on direct appeal, holding that

the federal government had jurisdiction to prosecute him for violations of Oregon


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
law committed on the Warm Springs Reservation because the Assimilative Crimes

Act (“ACA”) applies to Indian country. United States v. Smith, 925 F.3d 410 (9th

Cir. 2019). Smith now seeks to vacate his convictions on the ground that the

Supreme Court’s subsequent decisions in McGirt v. Oklahoma, 140 S. Ct. 2452

(2020) and Oklahoma v. Castro-Huerta, 142 S. Ct. 2486 (2022) are “clearly

irreconcilable” with our prior holding. See Miller v. Gammie, 335 F.3d 889, 900

(9th Cir. 2003). We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      In Smith, we held that the ACA applies to Indian country via the Indian

Country Crimes Act (“ICCA”). 925 F.3d at 418. The ICCA extends to Indian

country the “general laws of the United States as to the punishment of offenses

committed in any place within the sole and exclusive jurisdiction of the United

States.” 18 U.S.C. § 1152. We reasoned in Smith that the “general laws” referred

to in the ICCA are the laws governing federal enclaves. 925 F.3d at 418.

Therefore, “[t]he ACA, as a federal enclave law, . . . applies to Indian country by

operation of the ICCA.” Id.

      Castro-Huerta is not clearly irreconcilable with that holding. Smith does

not dispute that the “general laws” extended to Indian country by the ICCA are the

“federal laws that apply in federal enclaves.” Castro-Huerta, 142 S. Ct. at 2495.

Rather, he contends that the ACA is not among such “general laws” because “the

ACA is not a federal criminal law.” That question, however, was not decided in


                                          2
Castro-Huerta, which made no mention of the ACA. The relevant portion of

Castro-Huerta focused instead on whether the text of the ICCA rendered Indian

country the equivalent of a federal enclave such that the federal government had

exclusive jurisdiction to prosecute criminal offenses committed there. Id.

      Finally, we also reject as unpersuasive Smith’s contention that McGirt is

clearly irreconcilable with our prior holding that his prosecution was not prohibited

by the third exception to the ICCA’s scope, which applies when a treaty stipulation

reserves for a tribe “exclusive jurisdiction over [the relevant] offenses.” See Smith,

925 F.3d at 420 (quoting 18 U.S.C. § 1152).1 McGirt does not address the ICCA

exceptions, and its reasoning does not undermine Smith’s analysis of them. See id.

at 420–21.

      AFFIRMED.




1
  Smith also held that the ACA applies to Indian country by its own terms (and not
just via the ICCA). See 925 F.3d at 415–18. We reasoned that Indian country
qualifies as a “federal enclave” under the ACA, and thus the ACA’s provisions
apply there. Id. Smith contends that this holding is undermined by McGirt
because there is no clear expression of congressional intent to apply the ACA to
the Reservation, and by Castro-Huerta because it implicitly held that Indian
country and federal enclaves are not equivalents. We need not reach these
arguments in light of our conclusion that the ACA applies to Indian country via the
ICCA.

                                          3